Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maciejewski 7,500,412.
In regard to claim 1, Maciejewski discloses an apparatus for joining lengths of conduit, said apparatus comprising:
a cylindrical apparatus head 16 with a torque application interface;
an extender joining body 18;
an abutting plate (L-shaped plate 86 in fig. 1b); and,
a cylindrical conduit interface 22 comprising a threaded interior surface; and,
wherein said cylindrical apparatus head 16, said extender joining body 18, said abutting plate 86, and said cylindrical conduit interface 22 are disposed in the stated order along a common longitudinal axis and are fixed relative to each other.

In regard to claim 3, wherein said extender joining body 22 is permanently fixed to said abutting plate 24.
In regard to claim 4, wherein said extender joining body 22 is detachable from said abutting plate 86.
In regard to claim 5, wherein said extender joining body 18 and abutting plate 86 possess a means of attachment 20 to each other.
In regard to claim 6, wherein said conduit interface 22 comprising a threaded interior surface further comprises threading along the entire length of the interior of said conduit interface up to said abutting plate 24.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maciejewski 7,500,412.
In regard to claims 7 and 13, Maciejewski discloses an apparatus for joining lengths of conduit, said apparatus comprising:

an extender joining body 18 possessing a means 20 for attachment to an abutting plate 86;
wherein said abutting plate is permanently fixed to a conduit interface; and,
the cylindrical conduit interface 22 comprising a threaded interior surface for interfacing with conduit 12, wherein said cylindrical apparatus head, said extender joining body, said abutting plate, and said cylindrical conduit interface are disposed in the stated order along a common longitudinal axis and are fixed relative to each other.  Maciejewski discloses a conduit interface and conduit as described above, but does not disclose the exact diameter size of the interface and conduit.  However, it would have been obvious to one of ordinary skill in the art to make the interface and conduit in the sizes recited by the Applicant because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
In regard to claim 8, wherein said apparatus head 16 comprises a tapered alignment head.
In regard to claim 9, wherein said extender joining body 18 is permanently fixed to said abutting plate 24.
In regard to claims 10 and 14, wherein said extender joining body 18 is detachable from said abutting plate 86.
In regard to claims 11 and 15, wherein said extender joining body 18 and said abutting plate possess a means 74 for attachment to each other (see fig. 6a).
In regard to claims 12 and 16, wherein said means for attachment comprises other means 74.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,727,658. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Response to Arguments
Applicant's arguments filed 12/6/21 have been fully considered but they are not persuasive.
Applicant argues that the L-shaped abutting plate (86 in fig. 1 and 72 in fig. 6a) of Maciejewski does not anticipate the limitation “wherein said cylindrical apparatus head, said extender joining body, said abutting plate, and said cylindrical conduit interface are disposed in the stated order along a common longitudinal axis and are fixed relative to each other”.
The Examiner disagrees, as 72 is a plate, as best shown in fig. 6a and 6b, with a cutout 74 creating two fingers 78 and 76.  The top and bottom surfaces of the fingers slide into the groove 20 in fig. 2a, thus the top and bottom surfaces of plate 72 abut the top and bottom side walls of groove 20.  Similarly the cutout 74 is inserted into the groove 20 affixing the plate to the apparatus head and maintaining their position relative to one another along the axial direction. Maciejewski is deemed to anticipate all of the structural limitations for the reasons given above and therefore the rejection of claims 1-16, in view of Maciejewski, have been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.